BISHOP, J.
In this case the Court of Civil Appeals affirmed the judgment of the trial court by majority opinion, one of the justices dissenting. 267 S. W. 335. After careful consideration of the entire record, we have concluded that the affirmance of the judgment is correct. We approve the holding of the court on the questions discussed in the majority opinion, and recommend that the judgments be affirmed.
OURETON, C. J.
The judgment recommended in the report of the Commission of Appeals is adopted, and will be entered as the judgment of the Supreme Court.